DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.
In response to applicants arguments that “Schacht fails to disclose each and every element of claim 1” the examiner respectfully disagrees.  The applicant is referring to the limitation that “said support supporting the components of a trigger mechanism and of a safety system”.  Applicant should note that this limitation is broad. The claim does not define how said support is “supporting” the components and also simply claims “components of a trigger mechanism and of a safety system” without defining specifically what components the applicant is referring to.  
The safety selector is clearly works to prevent the trigger from being pulled and is “supported” by the trigger unit.  Components of a safety system includes not only the safety selector but also includes the trigger, which is clearly seen in Fig. 5 (element 14/56).  The trigger can be reasonably and broadly construed as a safety system component since the safety selector blocks the trigger from being pulled.  Furthermore, applicant should note that safety components of firearms are made up of multiple groups of safeties.  Internal safeties receive no input from a user.  A good example would be a hammer catch (element 62 in Schacht, which acts to prevent unintentional automatic firing). Another safety system for firearms are external safeties such as the safety selector.  The applicant should note that the trigger adjustment screw is also being reasonably and broadly construed as a safety system component.  The safety screw allows a user to increase or decrease the amount of force needed to pull the trigger.  By increasing the amount .  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schacht et al (US 2019/0368834) [hereinafter Schacht].
Regarding claim 1, Schact discloses a trigger unit comprising a support 12 (Fig. 2) adapted to be mounted on the receiver of a firearm  comprising a bolt and a firing pin that is inserted in said bolt (Fig. 5 and 6), said support supporting the components of a trigger mechanism and of a safety system (clearly see in Fig. 2); said support comprising a plurality of 
Regarding claim 2, Schact discloses wherein said functional components comprise a trigger pull weight adjustment device 44 (Fig. 2).
Regarding claim 3, Schact discloses wherein said functional components comprise a set trigger device 20 (Fig. 2).
Allowable Subject Matter
Claims 4-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or render obvious wherein said components of said trigger mechanism comprise a trigger, which is hinged to said support and has a protrusion adapted to interact with a lower protrusion of a safety tooth that is hinged to said support; said safety tooth having an upper end; said upper end being in contact with a selector and engaging a reducer that is hinged to said support; said reducer acting on a firing pin hook tooth; said firing pin hook tooth directly interacting with a firing pin of said firearm.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.